

116 HR 1151 IH: Veterans Medical Marijuana Safe Harbor Act.
U.S. House of Representatives
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1151IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2019Ms. Lee of California introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo allow veterans to use, possess, or transport medical marijuana and to discuss the use of medical
			 marijuana with a physician of the Department of Veterans Affairs as
			 authorized by a State or Indian Tribe, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Medical Marijuana Safe Harbor Act.. 2.FindingsCongress finds the following:
 (1)Chronic pain affects the veteran population, with almost 60 percent of veterans returning from serving in the Armed Forces in the Middle East, and more than 50 percent of older veterans, who are using the health care system of the Department of Veterans Affairs living with some form of chronic pain.
 (2)Opioids account for approximately 63 percent of all drug deaths in the United States. (3)In 2011, veterans were twice as likely to die from accidental opioid overdoses as nonveterans.
 (4)States with medical cannabis laws have a 24.8 percent lower mean annual opioid overdose mortality rate compared with States without medical cannabis laws.
 (5)Marijuana and its compounds show promise for treating a wide-range of diseases and disorders, including pain management.
 (6)Medical marijuana in States where it is legal may serve as a less harmful alternative to opioids in treating veterans.
			3.Safe harbor for use by veterans of medical marijuana
 (a)Safe harborNotwithstanding the Controlled Substances Act (21 U.S.C. 801 et seq.), the Controlled Substances Import and Export Act (21 U.S.C. 951 et seq.), or any other Federal law, it shall not be unlawful for—
 (1)a veteran to use, possess, or transport medical marijuana in a State or on Indian land if the use, possession, or transport is authorized and in accordance with the law of the applicable State or Indian Tribe;
 (2)a physician to discuss with a veteran the use of medical marijuana as a treatment if the physician is in a State or on Indian land where the law of the applicable State or Indian Tribe authorizes the use, possession, distribution, dispensation, administration, delivery, and transport of medical marijuana; or
 (3)a physician to recommend, complete forms for, or register veterans for participation in a treatment program involving medical marijuana that is approved by the law of the applicable State or Indian Tribe.
 (b)DefinitionsIn this section: (1)Indian landThe term Indian land means any of the Indian lands, as such term is defined in section 824(b) of the Indian Health Care Improvement Act (25 U.S.C. 1680n).
 (2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)PhysicianThe term physician means a physician appointed by the Secretary of Veterans Affairs under section 7401(1) of title 38, United States Code.
 (4)StateThe term State has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802). (5)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code.
 (c)SunsetThis section shall cease to have force or effect on the date that is five years after the date of the enactment of this Act.
			4.Studies on use of medical marijuana by veterans
			(a)Study on effects of medical marijuana on veterans in pain
 (1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a study on the effects of medical marijuana on veterans in pain.
 (2)ReportNot later than 180 days after the date on which the study required under paragraph (1) is completed, the Secretary shall submit to Congress a report on the study, which shall include such recommendations for legislative or administrative action as the Secretary considers appropriate.
				(b)Study on use by veterans of State medical marijuana programs
 (1)In generalNot later than two years after the date of the enactment of this Act, the Secretary shall conduct a study on the relationship between treatment programs involving medical marijuana that are approved by States, the access of veterans to such programs, and a reduction in opioid abuse among veterans.
 (2)ReportNot later than 180 days after the date on which the study required under paragraph (1) is completed, the Secretary shall submit to Congress a report on the study, which shall include such recommendations for legislative or administrative action as the Secretary considers appropriate.
 (c)Veteran definedIn this section, the term veteran has the meaning given that term in section 101 of title 38, United States Code. (d)Use of amountsFor fiscal years 2020 and 2021, of the amounts appropriated to the Department of Veterans Affairs—
 (1)$10,000,000 shall be used to carry out subsection (a); and (2)$5,000,000 shall be used to carry out subsection (b).
				